Citation Nr: 0531012	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  02-06 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Service connection for residuals of a back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION


The veteran had active military service from September 1989 
to September 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In March 2003, the veteran appeared at the RO and offered 
testimony in support of his claim before the undersigned 
Acting Veterans Law Judge.  A transcript of the veteran's 
testimony has been associated with his claims file.  This 
case was previously before the Board and in August 2003 it 
was remanded to the RO for further development.  

Although the RO has adjudicated the issue of entitlement to 
service connection on the merits its March 2002 rating 
decision, the Board is required to determine whether new and 
material evidence has been presented when a claim has been 
previously disallowed based upon the same factual basis.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For 
these reasons, the Board must first determine whether new and 
material evidence was received to reopen the claim for 
service connection prior to an appellate review on the 
merits.  


FINDINGS OF FACT

1.  A January 2000 rating decision declined to reopen the 
veteran's claim for service connection for residuals of a low 
back injury.

2.  Evidence received subsequent to the January 2000 rating 
decision when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.

3.  The veteran's current back disorder, diagnosed as lumbar 
intervertebral disc syndrome with disc lesion, is not of 
service origin.


CONCLUSIONS OF LAW

1.  The January 2000 rating decision that declined to reopen 
the claim for entitlement to service connection for residuals 
of a back injury is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104 (2005).  

2.  The additional evidence received since the January 2000 
rating decision is new and material and the requirements to 
reopen the veteran's claim for residuals of a back injury 
have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2005).

3.  The veteran's current residuals of a low back injury were 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  It also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).

The record shows the veteran has been adequately notified of 
the information and evidence needed to substantiate his 
claim.  His service medical records and all identified and 
authorized post-service medical records relevant to the issue 
on appeal have been requested or obtained.  Further attempts 
to obtain additional evidence would be futile.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

New and material evidence.

The veteran's claim for service connection for residuals of a 
back injury was initially denied by an unappealed RO rating 
action dated in April 1994.  A subsequent unappealed rating 
decision by the RO in January 2000 found that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for residuals of a low 
back injury.  The January 2000 RO decision is the last prior 
final determination with regard to the matter at hand.

The evidence on file at the time of the January 2000 rating 
decision is briefly summarized.

The veteran's chronological service medical records show that 
he was evaluated and treated in January 1991 for complaints 
of low back pain without any history of trauma.  Lower back 
spasm was the diagnostic assessment following physical 
examination.  In July 1993, he sustained an injury to his low 
back from a fall while playing basketball.  The diagnosis was 
musculoskeletal low back strain.  Upon medical examination 
for service separation, a clinical evaluation of his 
musculoskeletal system to include the spine found no 
abnormality.

In this case, as noted above, the original claim for service 
connection for a low back disorder was denied by an 
unappealed RO rating action dated in April 1994.  A 
subsequent rating decision by the RO in January 2000 found 
that new and material evidence had not been submitted to 
reopen the veteran's claim for service connection for 
residuals of a low back injury.  The veteran did not perfect 
an appeal.  The January 2000 RO decision is therefore final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2005).  

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In this case, evidence associated with the veteran's claims 
file since the January 2000 RO determination includes private 
medical records reflecting for the first time a chronic low 
back disorder.  This pathology includes lumbar intervertebral 
disc syndrome documented on an April 1999 MRI.  As this 
evidence was not of record at the time of the last final 
decision and as it raises a reasonable possibility of 
substantiating the claim, it is "new and material" and the 
claim must be reopened.

As the RO has adjudicated the claim on the merits, the Board 
finds the veteran is not prejudiced by an appellate review 
based upon the present record.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The Board notes the veteran has 
consistently asserted his entitlement to service connection 
and that all VA duties to notify and assist the veteran 
required for a service connection claim have been satisfied.

Service connection for residuals of a low back injury.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

Where a veteran served 90 days or more of continuous, active 
military service during a period of war or during peacetime 
service on or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  

Pertinent case law has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2005).

In this case, service medical record show that in January 
1991 and July 1993 the veteran was evaluated and treated for 
complaints referable to his low back.  On the latter 
occasion, he was diagnostically assessed as having 
musculoskeletal low back strain.  His separation examination, 
however, showed no abnormality.  

The first post service diagnosis of a low back disorder was 
provided many years after service following industrial 
injuries in January 1999 and June 2000 at which time the 
veteran was diagnosed as having lumbar strain/lumbar 
intervertebral disc syndrome and lumbar facet syndrome.  The 
veteran's private physicians in evaluating and treating him 
for low back problems have not related the disorders to 
service.

VA examination in July 2002 found that the pathological 
processes in the lumbar spine did not have their onset in 
service.  The VA examiner's conclusion, based upon 
examination and a review of all the evidence in the claims 
folder, specifically stated that the present disorder was not 
related to service.  It was noted there was insufficient 
evidence to attribute the current low back symptoms to 
service, particularly so in light of the multiple injuries 
involving the low back since his service discharge.

While the veteran sincerely believes his present back 
disorder is a result of an injury during active service, he 
is not a licensed medical practitioner and is not competent 
to offer opinions on questions of medical causation or 
diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, the Board finds entitlement to service 
connection must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Service connection for residuals of a low back injury is 
denied.



	                        
____________________________________________
	T. L. DOUGLAS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


